DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–5, 9–20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ensor et al., US 2008/0110342 (“Ensor”) or in the alternative under 35 U.S.C. 103 as being unpatentable over Ensor.  Claims 6 and 7 are rejected under 35 U.S.C. 103 as being obvious over Ensor in view of Ballard et al., US 2013/0197664 Claims 21 and 22 are rejected under 35 U.S.C. 103 as being obvious over Ensor in view of Healey et al., US 2010/0107881 (“Healey”).
Claim 1 disclsoes a fiber web comprising polyethersulfone fibers with an average diameter between 20–250 nm.  The fiber web has a relative surface area greater than or equal to 80%.  Claims 4, 5 and 9 require that for the fiber web of claim 1, the relative surface area of the fiber web is greater than or equal to 90% or 95%, respectively or less than or equal to 100%.  The disclosure defines “relative surface area” as “100% times the ratio of the measured surface area of the fiber web…to the theoretical surface area for a fiber web comprising fibers of the same density and average diameter.”  Spec. dated Apr. 11, 2017 (“Spec.”) p. 6, ll. 23–27.  Fiber webs with a high relative surface area contain few defects such as beads.  Id. at p. 7, ll. 6–9.
Ensor disclsoes a fiber web of nanofibers 12.  Ensor Fig. 1B, [0073].  The nanofibers can be manufactured from polyether sulfone.  Id. at [0102].  The nanofibers have an average diameter of 200 nm or less.  Id. at [0073].  

    PNG
    media_image1.png
    690
    1119
    media_image1.png
    Greyscale

Ensor does not explicitly disclose the relative surface area of the fiber web.  However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).  Relative surface area is a property of the claimed fiber web because it is the ratio of the measured surface area of the fiber web to the theoretical surface area for a fiber web comprising fibers of the same density and average diameter.  Spec. p. 6, ll. 23–27.  Because Ensor’s fiber web has the same structure as the claimed fiber web, Ensor’s fiber web is presumed to exhibit the claimed relative surface area property.  MPEP 2112.01(I).
Additionally, Ensor’s fiber web will have a relative surface area within the claimed range, or it would have been obvious for this to result, because its fibers are manufactured in an electrospinning chamber that has a similar relative humidity to the electrospinning chamber described in instant specification.  The disclosure teaches that the relative surface area of a fiber web reflects the number of defects contained in the fibers within the web.  Spec. p. 7, ll. 6–17.  The disclosure also teaches that the fibers are manufactured in an electrospinning chamber having a relative humidity between 10–50% RH.  Id. at p. 26, ll. 18–29.  Ensor teaches that the relative humidity of the electrospinning chamber affects the number of defects that the fibers will have, with a higher relative humidity resulting in fewer defects.  Ensor [0093].  As such, Ensor teaches that its nanofibers can be manufactured in an electrospinning chamber with a relative humidity between 13–65%.  Id.  Therefore, a person of ordinary skill in the art would expect that the fiber web produced in Ensor’s electrospinning process would have a similar number (even fewer) defects than instant fiber web because relative 
Furthermore, it would have been obvious for the fibers in Ensor’s web to have a sufficiently low number of defects to correspond to the claimed relative surface area because Ensor teaches that the relative humidity of the electrospinning chamber can be adjusted to achieve the desired defect level and fiber diameter.  Ensor [0093].
Claim 2 is withdrawn.
Claim 3 requires that for the fiber web of claim 1, the fiber web is an electrospun fiber web.  
Ensor teaches that its fiber web 12 is manufactured using an electrospinning process.  Ensor [0074].
Claims 6, 7 and 10 require that for the fiber web of claim 1, the measured surface area is greater than 55                                 
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            /g, greater than 95                                 
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            /g or less than 200                                 
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            /g, respectively.  
Ensor does not disclose the measured surface area of the fiber web of nanofibers 12 and therefore does not provide enough information to teach this feature.  However, it would have been obvious to use routine experimentation to optimize the surface area of the web of nanofibers 12 because Ballard teaches that surface area is a result effective variable as it affects filtration efficiency.  See Ballard [0159].
Claim 8 is cancelled.
Claim 11 
Ensor teaches this feature because the nanofibers can be made exclusively of polyether sulfone.  Ensor [0102].  
Claim 12 requires that the fiber web of claim 1 has a filtration efficiency between 80–100% for 4 micron diameter particles.  Claim 13 requires that the fiber web of claim 1 has a filtration efficiency between 75–100% for 0.2 micron diameter polystyrene spheres.  Claim 14 requires that the fiber web of claim 1 has a filtration efficiency of 1–40% for 0.3 micron diameter DOP particles.  Claim 15 requires that the fiber web of claim 1 is used as a filter media which has a Log Reduction Value of between 3–8.81.  Log reduction value describes the particulate efficiency of the filter media.  Spec. p. 14, ll. 7–10.
Filtration efficiency is a property of a fiber web because it describes the percentage of particles that are trapped by the fiber web during operation.  Ensor’s fiber web has the same structure as the claimed fiber web, as explained above.  Therefore, Ensor’s fiber web is presumed to exhibit the claimed filtration efficiencies.  MPEP 2112.01(I)1.
Claim 16 requires that for the fiber web of claim 1, the polyethersulfone fibers of the fiber web have modified surfaces.
Ensor teaches this feature because the nanofibers can include nanoparticles.  Ensor [0194].
Claim 17 requires that for the fiber web of claim 16, the surfaces are modified by a chemical vapor deposition process.  This limitation fails to patentably distinguish over the prior art because it describes the manner of making the fiber web product rather than its structure.  See MPEP 2113(I) (“The patentability of a product does not depend on its method of production”).
Claim 18 requires a filter media comprising a fiber web as in claim 1.  
Ensor teaches a filter media, seen in Fig. 1B, which includes fiber web 12.  Ensor Fig. 1B, [0073].
Claim 19 requires that the filter media of claim 18 comprises one or more additional layers.  
Ensor teaches this feature because the filter media in Fig. 1B comprises a web of nanofibers 12 and a mesh support 7.  Ensor Fig. 1B [0073].
Claim 20 requires the filter media of claim 18 further comprises a support layer.
Ensor teaches this feature because its filter media has a mesh support 7.  Ensor Fig. 1B, [0073].
Claim 21 requires that the filter media of claim 18 further comprises a meltblown layer.  Claim 22 requires that for the filter media of claim 22, the polyethersulfone fiber web is between two meltblown layers.  
Ensor teaches that its web of meltblown fibers 12 is supported by support 7.  Ensor [0073].  It does not, however, disclose that this support comprises a meltblown material or a pair of meltblown layers sandwiching the web.  However, it would have been obvious to use two meltblown layers on either side of the web of fibers 12 to 
Claim 23 requires that the fiber web of claim 1 is in a waved configuration.  Ensor teaches this feature because the nanofibers have a wave configuration as seen in Fig. 1B.  
Response to Arguments
The first issue regarding claim 1 is whether Ensor’s fiber web inherently exhibit the claimed property of “a relative surface area of the fiber web is greater than or equal to 80%.”
The Applicant argues that—while Ensor’s fiber web is manufactured in the same humidity conditions as the fiber web described in instant disclosure—Ensor’s fiber web will not necessarily exhibit because electrospinning at a relative humidity in the ranges described in instant specification would not necessarily yield a fiber diameter having a relative surface area in the claimed range.  Applicant Rem. dated Feb. 11, 2021 (“Applicant Rem.”) 6.
The Examiner respectfully disagrees.  Instant disclosure teaches that fiber webs having a high relative surface area contain few defects.  Spec. p. 7, ll. 6, 7.  Ensor teaches that the relative humidity of the electrospinning chamber affects fiber morphology with electrospinning in a high relative humidity environment resulting in “fibers that have very few defects.”  Ensor [0093].  Instant disclosure teaches that its electrospinning process operates in a chamber having a humidity between 10–50%.  Spec. p. 27, ll. 18–29.  Ensor teaches that its nanofibers are manufactured in an electrospinning chamber with a relative humidity between 13–65%.  Ensor [0093].  
The Applicant further argues that Ensor teaches that it is challenging to form fibers that have both a lower average fiber diameter and a relatively low level of defects.  Applicant Rem. 6 (citing Ensor [0093]).  The reference states that fibers spun under conditions of high relative humidity have very few defects and smooth surfaces but larger diameters, while fibers spun under low relative humidity had smaller fibers but more defects.  Id.  Ensor teaches that intermediate values of relative humidity have small fiber size and fewer defects.  Id. The Applicant therefore argues that a person of ordinary skill in the art would understand Ensor as teaching that it is difficult to achieve fibers that have both small diameters and low defects—and that there are some values of relative humidity that produce fibers having an intermediate fiber size and number of defects.  Id. at 6, 7.
The Examiner maintains that Ensor’s nanofibers are manufactured in the full relative humidity range described in [0093].  
However, the “low relative humidity” environment producing small fibers with more defects has a relative humidity of 13%.  Ensor [0093].  Applicant’s disclosure teaches that its nanofibers are manufactured in a relative humidity environment between 10–50%.  Spec. p. 26, ll. 18–29.   These nanofibers produce a fiber web with sufficiently low defects to have a relative surface area within the claimed range (i.e., 
The second issue regarding claim 1 is whether it would have been obvious for Ensor’s fiber web to have a relative surface area in the claimed range.
The Applicant argues that it would not have been obvious because to adjust the parameters of Ensor to produce this result because there would have been no reasonable expectation of success.  Applicant Rem. 7.  Ensor teaches that the appropriate electrospinning conditions will vary with the polymer/solvent system being electrospun, while [0093] relates to electrospinning polysulfone not polyether sulfone.  Id.  Therefore, a person of ordinary skill in the art would not believe that the processes for electrospinning polyether sulfone would be affected by the changes in relative humidity in the manner described.  Id.  Additionally, Ensor lists polyethersulfone in one location in a list of polymers in [0102].  Id.  The reference provides no information as to how to select an appropriate solvent for electrospinning polyether sulfone or how any of the conditions would be chosen for this process.  Id
The Examiner respectfully disagrees.  Ensor teaches that its fiber web comprises polymer nanofibers manufactured in an electrospinning process.  Ensor [0073].  The nanofibers have an average fiber diameter of 200 nm or less, which overlaps with the claimed range of 20–250 nm.  Id.  The nanofibers can be manufactured from a variety of polymers including the polymer claimed, polyether sulfone.  Id. at [0102].  The reference teaches that the relative humidity of the electrospinning chamber affects the number of fiber defects, and that the fibers are spun in a chamber with a humidity between 13–65%.  Id. at [0093].  Instant disclosure teaches that relative surface area is a reflection of the number of defects in a fiber web.  Spec. p. 7, ll. 6, 7.  The disclosure also teaches that its polyethersulfone fibers are electrospun in an environment with a relative humidity between 10–50%.  Spec. p. 26, ll. 18–29.  Therefore, there would have been a reasonable expectation of success in modifying Ensor’s humidity conditions to achieve the desired low level of defects because the conditions between Ensor and instant disclosure are virtually identical.  
Additionally, Applicant’s disclosure fails to articulate why the claimed relative surface area value is critical to the invention.  The disclosure asserts that filtration efficiency and relative surface area are related to one another, as evidenced by Fig. 1.  This figure plots relative surface area from 80–100% with filtration efficiency for 0.2 micron diameter polystyrene spheres.  Spec. Fig. 1, p. 2, ll. 10, 11.  This figure, however, does not illustrate that the relative surface area improves efficiency over the entire claimed range.  Rather, the efficiency remains approximately constant from a relative surface area of about 80% to about 90%.  Id.  Additionally, even if the efficiency improved over the entire claimed relative surface area range, there is no evidence that See MPEP 2144.05(III)(A) (“It is well established that, while a change in the proportions of a combination shown to be old, such as here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree”) (internal citations and quotations omitted).

    PNG
    media_image2.png
    912
    1083
    media_image2.png
    Greyscale

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, even without this presumption, it would have been obvious to use routine experimentation to determine the optimal filtration efficiency of Ensor’s fiber web 12.  The presence of a known result-effective variable is a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  MPEP 2144.05(II)(B).  A result-effective variable is a variable which achieves a recognized result.  Id.   Ensor teaches that filtration efficiency is a result effective variable because it affects pressure drop.  Ensor [0116].  Therefore, it would have been obvious to use routine experimentation to determine the optimal efficiency of Ensor’s fiber web depending on the desired pressure drop.